Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark Gregory Young appeals the district court’s order denying his petition for adjustment of supervised release. Because Young was unconditionally released on August 26, 2008, with no term of supervised release, we dismiss the appeal as moot. We have reviewed the record and find no reversible error. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.